PROMISSORY NOTE

 



 

$24,000.00 Date: January 27, 2016

 

FOR VALUE RECEIVED, the undersigned, Skinvisible, Inc., of 6320 South Sandhill
Road, Suite 10, Las Vegas, NV 89120 promises to pay to the order of Robert Lutz
(“Lender”), whose address is 8322 W. Tonto Lane, Peoria, AZ. 85382, or such
other place as the Lender may designate in writing to the undersigned, the
principal sum of Twenty Four Thousand Dollars ($24,000.00), together with
interest thereon from date hereof until paid, at the rate of ten percent (10%)
per annum as follows: The entire principal amount shall be repaid on or before
February 15, 2016. As payment for the loan the company agrees to gift 200,000
shares of Skinvisible, Inc at a deemed value of $0.02 per share.

 

All or any part of the aforesaid principal sum may be prepaid at any time and
from time to time without penalty.

 

This note is made and executed under, and is in all respects governed by, the
laws of the State of Nevada.

 

 

/s/ Terry Howlett

Terry Howlett

President & CEO

 

Skinvisible, Inc.

